Citation Nr: 0939752	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for asthma.  In September 2008, the 
Veteran testified before the Board at a hearing held at the 
RO.

The RO had previously denied a claim for service connection 
for asthma in July 1970 and March 1971.  Thus, the Board has 
identified the issues on appeal as stated on the title page.  

The issue of entitlement to service connection for asthma is 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection asthma was previously 
denied in a July 1970 rating decision.  The RO declined to 
reopen the claim in March 1971.  The Veteran was notified of 
those decisions, but failed to perfect an appeal.

2.  Evidence received since the March 1971 decision relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.



CONCLUSIONS OF LAW

1.  The July 1970 and March 1971 rating decisions that denied 
service connection for asthma are final.  38 U.S.C.A. § 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for asthma.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156, 3.160(d), 
20.302, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a March 1971 decision, the RO denied the Veteran's claim 
for service connection for asthma.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  Thus, 
the decision became final because the Veteran did not file a 
timely appeal.

The claim of entitlement to service connection for asthma may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed 
this application to reopen his claim in June 2006.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records, 
a VA examination, and the Veteran's own statements.  The RO 
found that although the Veteran's service medical records 
demonstrated that he suffered from asthma while in service, 
there was no evidence of a current disability.  Accordingly, 
the claim was denied.  

In support of his application to reopen the claim, the 
Veteran submitted statements that he has suffered from asthma 
since service.  He also testified before the Board that he 
currently uses inhalers to control his asthma. VA treatment 
records dated from October 2005 to September 2006 demonstrate 
a "history of bronchial asthma, stable with present 
inhalers."  The Veteran further argues that although he 
suffered from allergies prior to entering service, as he 
reported on his enlistment examination, he had not suffered 
from asthma prior to entering service, and was first 
diagnosed with asthma while in service in November 1968.

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  VA treatment records 
demonstrate a current asthma condition.  That evidence is 
both new and material, as it demonstrates a current diagnosis 
of a condition for which the Veteran received treatment while 
in service.  At the time of the March 1971 denial, the 
Veteran did not have a current diagnosis of asthma.  
Therefore, the new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, 
the claim for service connection for asthma is reopened.


ORDER

The claim for service connection for asthma is reopened; to 
that extent only, the appeal is allowed.


REMAND

The Veteran contends that his current asthma began in service 
and has continued since he separated from service.

Service medical records reflect that on March 1968 enlistment 
examination, the Veteran reported a history of hay fever, for 
which he used antihistamines.  Then, in November 1968, the 
Veteran reported that he had been congested for four weeks, 
with a runny nose and sore throat.  Breathing in and out 
resulted in wheezing.  He had no history of asthma.  The 
diagnosis was allergic asthma.  He was given Tedral.  A few 
weeks later, he reported that he had trouble breathing.  The 
Tedral only helped minimally.  Physical examination revealed 
high pitched wheezes throughout his chest.  In December 1968, 
he was experiencing tightness across the chest when he 
breathed.  He reported a two and a half month history of 
wheezing and dyspenea He reported that he had smoked one pack 
of cigarettes per day.  He was instructed to stop smoking 
cigarettes.  The discharge diagnosis was bronchitis.  On 
follow-up examination in January 1969, he reported having two 
attacks of wheezing since the last visit.  On January 1970 
evaluation for arthralgia, it was noted that at different 
times of his life, the Veteran had various manifestations of 
allergies, hives, and fever.  The examiner noted that in 
1968, the Veteran suffered from mild wheezing which was 
diagnosed as bronchial asthma.  There had been no 
recurrences.  

On March 1971 VA examination, the Veteran described his 
asthma symptoms as wheezing and shortness of breath.  He was 
allergic to dust and grass.  He had hay fever in the summer 
time.  Ear, nose, and throat examination were normal.  The 
diagnosis was asthma, due to allergy, by history.

VA treatment records dated from October 2005 to September 
2006 reflect treatment for bronchial asthma, considered to be 
stable with use of inhalers.

In July 2008, the Veteran testified before the Board that 
although his seasonal allergies pre-existed service, his 
first asthma attack and asthma diagnosis occurred while in 
service.  He stated that since he was diagnosed with asthma, 
he has suffered from shortness of breath, which was made 
worse with allergies and aggravated by physical activity.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  Because the 
Veteran's service medical records reflect that he suffered 
from bronchial asthma, and it remains unclear whether the 
Veteran's current asthma was caused or aggravated by his 
service, the Board finds that a VA examination is necessary 
in order to fairly decide the Veteran's claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

At his July 2009 hearing, the Veteran stated that he first 
received treatment for asthma in 1988 at the Fort Wayne, 
Indiana VA Medical Center.  The VA records currently in the 
claims file begin in October 2005.  As it appears that there 
may be records prior to this date that include treatment for 
the Veteran's asthma, an additional attempt to obtain all VA 
medical records from 1988 to 2005 should be made.  38 C.F.R. 
§ 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 
(1992).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA Medical 
Center in Fort Wayne, Indiana, dated from 
1988 to 2005.  If any of those records 
have been retired, attempt to obtain them 
from the appropriate storage facility.

2.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his current 
asthma.  The claims file must be reviewed 
by the examiner and the examination report 
should note that review.  The examiner 
should provide the rationale for all 
opinions provided, with citation to 
relevant medical findings.  The examiner 
should specifically opine as to whether it 
is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's asthma first manifested during 
his active service, to include his 1968 
diagnosis of bronchial asthma and allergic 
asthma?  The examiner should also offer an 
opinion as to whether there is clear and 
unmistakable evidence that any current 
asthma pre-existed service, and, if so, 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the pre-existing asthma was aggravated or 
permanently worsened beyond its natural 
progression during his service.  The 
examiner should consider the Veteran's 
statements regarding his symptoms in 
service and his statements of continuous 
symptoms of wheezing and shortness of 
breath after service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (examination 
found inadequate where examiner did not 
comment on the Veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records to 
provide a negative opinion).  If the 
Veteran's asthma is attributable to 
factors unrelated to military service, the 
examiner should specifically so state.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


